Citation Nr: 0303248	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C (West 2002), prior to 
November 6, 2001.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant reported that he was on active duty at the time 
that he applied for eligibility for payment of Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3018C 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The appellant elected to receive Chapter 30 educational 
assistance benefits under 38 U.S.C.A. § 3018C (West 2002) by 
application received by VA on January 3, 2002.  In 
conjunction with the appellant's election, a $2,700.00 lump-
sum payment by appellant had been received on November 6, 
2001.  


CONCLUSION OF LAW

The criteria for eligibility for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, were not met by the appellant until November 6, 2001.  
38 U.S.C.A. §§  3018C, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the statement of the case, the RO advised the appellant of 
what must be demonstrated to establish eligibility to payment 
prior to November 6, 2001 of educational assistance benefits 
under Chapter 30, Title 38, United States Code.  In a January 
2003 letter, the Board advised the appellant of the 
regulatory provisions of the Veterans Claims Assistance Act 
of 2000, and specifically advised what evidence was needed to 
substantiate his claim, further asked the appellant to 
identify other evidence not of record and advised him that VA 
would obtain additional evidence he identified.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  Thus, the appellant has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Quartuccio v. Principi, 16 Vet. App. 
at 187.  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations. 

The Board notes that the appellant has been fully notified 
and apprised of the type of evidence required to substantiate 
his claim.  Additionally, review of the factual development 
in this case indicates no reasonable possibility that any 
further assistance would aid him in substantiating his claim.  
Id.; see also 38 U.S.C.A. § 5103A(a)(2) (West 2002); Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  Thus, it would not be prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).



II.  Analysis

The appellant seeks basic eligibility for payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for the period prior to November 6, 2001.  

Chapter 30 Department of Defense Data Record computer 
printouts reflect that the appellant had entered active 
service on August 18, 1982, and that he was still on active 
duty at the time of his application for the educational 
benefits in question.  

The appellant elected to receive Chapter 30 educational 
assistance benefits under 38 U.S.C.A. § 3018C ("Top-Up 
Program") in conversion of his Vietnam Era Education Account 
(VEAP) as evidenced by the submission of a Montgomery GI Bill 
Act of 1984 (MGIB) form, DD Form 2366, received by VA on 
January 3, 2002.  In that application, there was included a 
Defense Department Cash Collection Voucher showing that the 
appellant had remitted $2,700.00 on October 30, and that the 
amount was deemed received subject to collection on November 
6, 2001.  

In this regard, the Board observes that in 1996, the 
Veterans' Benefits Improvements Act of 1996, Pub. L. No. 104-
275, 110 Stat. 3322 (Oct. 9, 1996) (hereinafter Public Law 
104-275) had been enacted which extended eligibility for the 
Chapter 30 program to additional Chapter 32 participants.  
See Public Law 104-275, § 106 (presently codified at 38 
U.S.C.A. § 3018C).  Under the provisions of Section 106 of 
Public Law 104-275, a Chapter 32 participant with money in 
the Chapter 32 fund could be eligible for Chapter 30 benefits 
if, in pertinent part, the individual was a participant in 
Chapter 32 (VEAP) on October 9, 1996; served on active duty 
on October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997 made an irrevocable election to receive 
benefits under this section in lieu of benefits under Chapter 
32.  See 38 U.S.C.A. § 3018C (a) (West 2002); Public Law 104-
275, § 106 (a).  

Recent statutory changes set forth in the Veterans Benefits 
and Health Improvement Act of 2000 provided for an additional 
year (beginning on November 1, 2000, and ending on October 
31, 2001) for an individual to make an irrevocable election 
to enroll in the MGIB; however, the individual must have 
participated in VEAP on or before October 9, 1996, and served 
continuously on active duty through at least April 1, 2000, 
with certain exceptions.  See Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 
104, 114 Stat. 1822 (2000) (codified as amended at 38 U.S.C. 
§ 3018C).  

One of the expressed requirements of eligibility for payment 
under 38 U.S.C.A. § 3018C, and the requirement that is most 
pertinent to this appeal, was that the individual making the 
election must have had his or her basic pay reduced by 
$2,700.00 or must have made a $2,700.00 lump-sum payment.  
The individual was given 18 months from the date of his or 
her election to make the payment.  38 U.S.C.A. 
§ 3018C(e)(3)(A) (West 2002).  

It was further stated with respect to qualified individuals, 
that no amount of educational assistance allowance shall be 
paid to the qualified individual until the earlier of the 
date on which (A) the Secretary concerned collects the 
applicable amount, or (B) the retired or retainer pay of the 
qualified individual is first reduced.  
38 U.S.C.A. § 3018C(e)(4)(A) and (B) (West 2002).  

Here, the evidence shows that the appellant's $2,700.00 
contribution was not collected until November 6, 2001.  The 
collection of the $2,700.00 was an eligibility requirement, 
and the appellant was not entitled to payment of Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3018C 
until that amount was collected.  38 U.S.C.A. 
§ 3018C(e)(4)(A).  There is no evidence that shows that it 
was collected prior to November 6, 2001.  Thus, under the 
aforementioned legal criteria, the appellant remained 
ineligible for payment of Chapter 30 educational assistance 
benefits prior to that date.

Finally, the Board acknowledges the appellant's assertions 
that VA's Web site and customer service assistants had 
provided incorrect information when advising him of his 
educational election options and requirements.  The failure 
of such information centers to provide accurate information 
regarding eligibility requirements cannot form the basis for 
a grant of relief when the eligibility requirements have not 
been met.  Harvey v. Brown, 6 Vet. App. 416, 423-24 (1994); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits).  Therefore, his assertion 
of not being informed or being misinformed cannot render him 
eligible for this statutory benefit.

The Board is also cognizant of the appellant's lengthy 
service.  However, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  The Board is 
therefore bound by the law and regulations governing 
eligibility to Chapter 30 benefits.  Accordingly, in this 
case, the law is dispositive, and the criteria for payment of 
Chapter 30 educational assistance benefits under 38 U.S.C.A. 
§ 3018C prior to November 6, 2001, have not been met.  Where 
the law and not the evidence is dispositive, the claim should 
be denied because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal 
must be denied.


ORDER

Eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C prior to November 6, 2001, 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

